Citation Nr: 1039582	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  10-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.

3.	Entitlement to a compensable evaluation for pyelonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1950 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, which found that new and material evidence had not been 
received to reopen the previously denied claims of service 
connection for a bilateral hearing loss disability and tinnitus, 
and denied an evaluation in excess of zero percent for 
pyelonephritis.

Furthermore, the Board notes that the issues of dizziness and 
vertigo are raised in a September 2004 private treatment record 
and again in the Veteran's September 2009 Notice of Disagreement.  
However, the issues of dizziness and/or vertigo have never been 
adjudicated by the RO, and therefore, are REFERRED to the RO for 
proper adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	An unappealed September 2003 rating decision denied the 
Veteran's claim of service connection for a bilateral hearing 
loss disability.  He was notified of his appellate rights and 
did not perfect an appeal. 

2.	Evidence received since the September 2003 rating decision is 
cumulative of the evidence of record at the time of the 
September 2003 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of service connection 
for a bilateral hearing loss disability nor does it raise a 
reasonable possibility of substantiating the Veteran's claim 
of service connection.

2.	An unappealed May 2002 rating decision denied the Veteran's 
claim of service connection for tinnitus.  He was notified of 
his appellate rights and did not perfect an appeal.

3.	Evidence received since the May 2002 rating decision is 
cumulative of the evidence of record at the time of the May 
2002 denial and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a tinnitus nor does it raise a reasonable possibility of 
substantiating the Veteran's claim of service connection.

4.	The Veteran's pyelonephritis is not productive of  renal 
dysfunction.


CONCLUSIONS OF LAW

1.	The September 2003 rating decision which denied the Veteran's 
claim of service connection for a bilateral hearing loss 
disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2009).

2.	New and material evidence has not been submitted for the claim 
of entitlement to service connection for a bilateral hearing 
loss disability and the claim is not reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2009).

3.	The May 2002 rating decision which denied the Veteran's claim 
of service connection for tinnitus is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).

4.	New and material evidence has not been submitted for the claim 
of entitlement to service connection for tinnitus and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).

5.	The criteria for an evaluation in excess of zero percent for 
pyelonephritis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115(b), Diagnostic Code 7504 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in September 2008.  That letter advised the Veteran 
of the information necessary to substantiate and reopen his 
claims, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised 
the Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 
1 (2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of new 
and material evidence, and the reasons for the prior denial.  
This notice was provided in the September 2008 letter.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

As for the duty to assist, the result of RO development indicates 
that some of the Veteran's service records were likely destroyed, 
presumed to have been lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. Louis, 
Missouri.  Inasmuch as the Veteran was not at fault for the loss 
of the missing records, VA is under heightened obligation to 
assist the Veteran in the development of his claim.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation 
includes searching for alternative medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 
455 F.3d 1346 (2006).  The Board concludes that the heightened 
duty to assist has been met in this case.  Pursuant to the 
heightened duty to assist, the RO has undertaken the required 
procedures to locate and reconstruct the Veteran's records.  The 
Veteran requested the RO obtain records from the Oklahoma 
National Guard Headquarters, which was done, however, the records 
department was unable to locate any of the Veteran's records.  
(See December 1977 response).  The Veteran also provided 
information regarding where he was hospitalized while in-service.  
The claims file does contain all available evidence pertinent to 
the claim, including the Veteran's DD Form 214, separation exam, 
and a record of the Veteran's hospitalization for pyelonephritis.  
The Veteran's VA medical records and private treatment records 
are also associated with the file.  The Veteran has at no time 
referenced other outstanding records, with any specificity, not 
yet associated with the file that he wanted VA to obtain or that 
he felt were relevant to his claims.  All relevant records that 
could be located have been associated with the file.  The Board 
finds that the duty to assist is discharged.
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of a 
medical examination or opinion, unless new and material evidence 
has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The 
appellant was not afforded an examination in association with his 
petitions to reopen.  As discussed below, the Board concludes 
that new and material evidence has not been submitted on this 
claim.  Accordingly, there is no duty to provide an examination 
and no error exists.  See id.

However, the Veteran was afforded a medical examination in 
October 2008 to obtain an opinion as to his currently diagnosed 
pyelonephritis.  This opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a factual foundation and reasoned 
basis for the conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.


New and Material Evidence

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim for service connection for 
tinnitus in September 2001 and a claim for a bilateral hearing 
loss disability in August 2003.  The claim for tinnitus was 
denied in a May 2002 rating decision, of which the appellant was 
notified in that same month.  The claim for a bilateral hearing 
loss disability was denied in a September 2003 rating decision, 
of which the appellant was notified in that same month.  The May 
2002 and September 2003 rating decisions are final.  38 U.S.C.A. 
§§ 7103, 7105.  The appellant filed his petition to reopen his 
claims in July 2008.

The Veteran alleges he suffers from a hearing loss disability and 
tinnitus as a result of his exposure to excessive noise incurred 
while in-service.  The Veteran contends that while stationed in 
Korea, the firing of artillery pieces created noise shock waves 
which were so loud they shook his tent shelter.  The Veteran 
alleges his current bilateral hearing loss disability and 
tinnitus resulted from this noise exposure and his claims for 
service connection should be granted.

At the time of the May 2002 denial for tinnitus and the September 
2003 denial for a bilateral hearing loss disability, the evidence 
of record included the Veteran's separation examination report, 
VA treatment records, private treatment records, a VA examination 
report, and a personal statement.  The RO determined that there 
was no evidence to show the Veteran suffered from a bilateral 
hearing loss disability or tinnitus prior to service.  The RO 
also found there was no evidence of continuity of symptoms for 
the claimed bilateral hearing loss disability or tinnitus, as the 
alleged noise exposure happened in the 1950's and the first 
diagnosis of hearing loss and tinnitus was in an audiology 
examination in September 1995.  The RO further found that the 
March 2002 VA examination record indicated the Veteran's post-
service exposure to noise included working as a truck driver for 
3-4 months, farming for 4-5 years, and working as a factory 
safety inspector for 30 years.  (See rating decision May 2002).  
The RO also referenced the August 2003 private treatment record 
which found that the Veteran's bilateral hearing loss disability 
could not be attributed to his active service.  (See rating 
decision September 2003).

Following the May 2002 and September 2003 decisions, the Veteran 
submitted evidence including private treatment records, VA 
treatment records, internet articles, and personal statements.  
The Veteran's private treatment records show the Veteran suffers 
from bilateral hearing loss.  (See e.g. Private treatment record 
September 2004).  The VA treatment records also show the Veteran 
suffers from bilateral hearing loss with tinnitus.  (See e.g. VA 
treatment record, July 2006).  The internet information provided 
by the Veteran discusses noise and military service, and the 
implications for hearing loss and tinnitus.  (See National 
Academies article, received March 2010).  The Veteran's personal 
statements reiterated that he suffered noise exposure while in-
service.  (See personal statement March 2010).  Reopening is not 
warranted on the basis of this evidence.

The evidence provided by the appellant after the May 2002 and 
September 2003 rating decisions is either duplicative of evidence 
previously considered or does not pertain to the grounds of the 
prior, final denial.  The private treatment records supplied by 
the Veteran, which focus on hearing loss, state that the Veteran 
has suffered from a bilateral hearing loss disability for years.  
(See e.g. private treatment record, September 2004).  This is 
duplicative of the VA examination and other VA treatment records 
previously considered when the RO originally denied the claims, 
and is not material evidence.  When the RO originally denied the 
claims, there was evidence of a current disability on file.  The 
newly submitted evidence merely duplicates this finding.  The 
private and VA treatment records do not show a nexus between the 
alleged noise exposure in service in the 1950's and the diagnosis 
of a bilateral hearing loss disability and tinnitus over 40 years 
later.

The internet evidence provided by the Veteran discusses general 
hearing loss and tinnitus due to military noise exposure.  It is 
not material evidence which shows that the Veteran's current 
hearing loss disability and tinnitus are the result of the 
Veteran's exposure to noise while in-service.  Internet articles 
supplied by the Veteran are also not probative because they are 
merely generic texts not specific to the Veteran's fact pattern.  
The Board notes such generic texts, which do not address the 
facts in this particular Veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 Vet. 
App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's personal statements are duplicative in that they 
repeat that he suffered noise exposure in-service while he was 
stationed in Korea in the 1950's.  However, there is still no 
evidence to show a nexus between his active service and the 
current diagnosis of either his bilateral hearing loss disability 
or tinnitus.  

The Board finds the private treatment records, VA treatment 
records, internet evidence, and personal statements by the 
Veteran are essentially duplicative of his claim that his 
bilateral hearing loss disability and tinnitus were a result of 
in-service noise exposure.  The Board finds that new and 
material evidence has not been received to establish a nexus 
between the alleged noise exposure in the 1950's and the 
diagnosis of a bilateral hearing loss disability and tinnitus in 
September 1995.  The petition to reopen the claims of service 
connection for a bilateral hearing loss disability and tinnitus 
is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's petition to reopen.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the petition must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

The appellant contends that he is entitled to a rating in excess 
of zero percent for his pyelonephritis.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted at any point during the appeal period.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's disability has been rated as zero percent disabling 
under 38 C.F.R. § 4.115(b), Diagnostic Code 7504.  Under this 
Diagnostic Code, pyelonephritis is rated as either a renal 
dysfunction or urinary tract infection, whichever is predominant.  
Id.  The Veteran does have urinary tract issues; however, such 
symptoms have been attributed to his non-service-connected 
prostate condition and not to pyelonephritis.  In sum, the 
Veteran's service-connected pyelonephritis is most appropriately 
rated as renal dysfunction. 

A zero percent evaluation is granted where there is renal 
dysfunction resulting in albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under diagnostic code 
7101.  38 C.F.R. § 4.115(b).

A 30 percent disability evaluation is warranted where there is 
renal dysfunction resulting in albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient or 
slight edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  Id.

A 60 percent disability evaluation is warranted where there is 
renal dysfunction resulting in constant albuminuria with some 
edema; or, definite decrease in kidney function; or, hypertension 
at least 40 percent disabling under diagnostic code 7101.  Id.

An 80 percent disability evaluation is warranted where there is 
renal dysfunction resulting in persistent edema and albuminuria 
with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion due to renal dysfunction.  Id.

A 100 percent disability evaluation is warranted where there is 
renal dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, creatinine 
more than 8mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 100 
percent rating.  Id.

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent 
evaluation is assigned for hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Id.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Id Hypertensive vascular disease 
with diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
zero percent for pyelonephritis.

The Veteran was afforded a VA examination in October 2008 where 
the examiner found he suffered from a kidney infection in 1950 
and spent 2 weeks in the hospital.  At this examination, the 
Veteran reported that he was quite ill at the time of the kidney 
infection, but that he has not had any other incidents of 
pyelonephritis since then.  The examiner noted the Veteran had no 
kidney symptoms and no history of kidney stones.  The examiner 
also noted the Veteran had no history of drainage procedures, 
dilation, or diet therapy and no hospitalizations for urinary 
tract disease since his original infection in 1950.  The examiner 
also found that the Veteran suffered from stress incontinence and 
impotence.  The examiner noted urinary tract symptomatology due 
to prostate cancer and radical prostatectomy performed in 1993.  
However, the examiner ultimately found no objective evidence of 
recurrent pyelonephritis or recurrent residuals. 

With respect to the presence of hypertension, it is noted that 
the October 2008 VA examination report reflects the Veteran's 
blood pressure was 111/55, which does not qualify as hypertension 
per Diagnostic Code 7101, Note 1.  Although the Veteran provided 
treatment records which listed his blood pressure, there is no 
competent evidence that he was diagnosed with hypertension, or 
that his high blood pressure was confirmed by readings taken 2 or 
more times on at least 3 different days.  (See e.g. VA treatment 
records from September 2005, July 2006, and October 2007); Id.  
In sum, a higher rating for pyelonephritis is not warranted based 
on hypertension. 

Although the Veteran has provided both private and VA treatment 
records, there is no competent evidence of pyelonephritis or 
residuals from pyelonephritis since the original hospitalization 
in 1950. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a zero percent disability 
rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 30 percent 
evaluation or higher.  The Veteran does not have the symptoms 
ordinarily associated with a greater rating, such as albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  The Board 
concludes that the Veteran's overall disability picture continues 
to most closely approximate that contemplated by a zero percent 
evaluation.

The Board acknowledges the Veteran's contentions that his 
pyelonephritis warrants an evaluation greater than zero percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.115(b) with respect to determining 
the severity of his service-connected pyelonephritis.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a zero percent evaluation.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than zero percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
this disability show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for his pyelonephritis.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to his pyelonephritis.

The Veteran contends he suffered from an original kidney 
infection while in-service in 1950 and had to be hospitalized for 
2 weeks.  He has not reported any other instances of 
pyelonephritis since the original hospitalization.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

ORDER

The petition to reopen the claim of service connection for a 
bilateral hearing loss disability is denied.

The petition to reopen the claim of service connection for 
tinnitus is denied.

Entitlement to a compensable evaluation for pyelonephritis is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


